                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

RANDY A. HART,

      Plaintiff,

v.                                                Case No. 5:17cv401-TKW-MJF
MARK INCH, et al.,

      Defendants.
                                           /

                                    ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 13). No objections to the Report and Recommendation

were filed. Having reviewed the Report and Recommendation and the case file, I

agree with the magistrate judge’s determination that this case is due to be dismissed

under the “three strikes” law, 28 U.S.C. §1915(g).

      Accordingly, it is ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this Order.

      2.     Plaintiff’s motion to proceed in forma pauperis (Doc. 12) is DENIED.

      3.     This case is DISMISSED pursuant to 28 U.S.C. §1915(g), without

             prejudice to Plaintiff initiating a new case accompanied by the $400

             filing fee.
DONE and ORDERED this 21st day of January, 2020.

                 T. Kent Wetherell, II
                T. KENT WETHERELL, II
                UNITED STATES DISTRICT JUDGE




                        2
